                 Case 3:16-md-02741-VC Document 12059 Filed 11/16/20 Page 1 of 9

  2001 M STREET NW                                                                   WWW.WILKINSONSTEKLOFF.COM

      10th   Floor                                                                                 ___
WASHINGTON, DC 20036                                                                        A LIMITED LIABILITY
                                                                                              PARTNERSHIP




                                                November 16, 2020



     VIA ECF

     Hon. Vince Chhabria
     San Francisco Courthouse, Courtroom 4
     450 Golden Gate Avenue
     San Francisco, CA 94102

                 Re:      In re Roundup Prods. Liab. Litig., No. 16-md-02741-VC; Pending Wave 1
                          Motions and Proposed Waves 2 and 3 Schedules

     Dear Judge Chhabria:

              Pursuant to the Court’s instruction at the November 9, 2020 Case Management Conference,
     the parties have met and conferred regarding the list of pending motions that require rulings to
     effectuate remand in the remaining Wave 1 cases. This letter identifies those motions. Moreover,
     this letter includes revised proposed schedules for Waves 2 and 3, and notes three additional cases
     to be added to Wave 3 at the request of plaintiffs’ counsel.

     1. Remaining Wave 1 Motions

                 Four cases remain in Wave 1:

                          •   Alvarez Calderon v. Monsanto Co., 3:19-cv-01630 (N.D. Cal.)
                          •   Giglio v. Monsanto Co., 3:16-cv-05658 (S.D. Cal.)
                          •   Hernandez v. Monsanto Co., 3:17-cv-07364 (S.D. Cal.)
                          •   Russo v. Monsanto Co., 3:16-cv-06024 (C.D. Cal.)

                 a. Cases Subject to Remand

            The Court previously indicated that it would rule on pending motions for summary
     judgment and Daubert motions related to causation. In PTO 202, the Court denied certain Wave
     1 motions without prejudice to filing new motions with the district judges who will be trying the
     cases. Based on those decisions, the outstanding motions in the three cases subject to remand in
     the Southern and Central Districts of California are as follows:

                       1. Monsanto’s Motion for Summary Judgment on Non-Causation Grounds
                            o This motion preserves Monsanto’s position on non-causation issues.
Case 3:16-md-02741-VC Document 12059 Filed 11/16/20 Page 2 of 9




         o The motion appears on the MDL docket at ECF 7999 (opposition at ECF
           8328).
         o The motion appears on the individual case dockets at:
               Giglio: ECF 89 (motion), ECF 91 (opposition)
               Hernandez: ECF 19 (motion), ECF 23 (opposition)
               Russo: ECF 28 (motion), ECF 31 (opposition)

  2. Monsanto’s Motion to Exclude Testimony of Plaintiff’s Experts on Daubert
     Grounds & Motion for Summary Judgment on Causation Grounds
        o This motion preserves Monsanto’s position on generic causation issues and
          arguments for excluding the testimony of Drs. Chadhi Nabhan, Andrei
          Shustov, and Dennis Weisenburger.
        o The motion appears on the MDL docket at ECF 8001 (opposition at ECF
          8345).
        o The motion appears on individual case dockets at:
               Giglio: ECF 90 (motion), ECF 104 (opposition)
               Hernandez: ECF 20 (motion)
               Russo: ECF 27 (motion), ECF 44 (opposition)

  3. Monsanto’s Motion to Exclude the Testimony of Specific Causation Experts
     Charalambos Andreadis, Clayton Smith, Edwin Alyea, Barry Boyd, Lauren
     Pinter-Brown, Ron Schiff, and Brent Staffs in Wave One Cases on Daubert
     Grounds
        o This motion appears on the MDL docket at ECF 8012 (opposition at ECF
            8326, reply at ECF 8559).
        o This motion appears on the Hernandez individual case docket at ECF 21
            and pertains specifically to Dr. Edwin Alyea. Plaintiffs’ opposition is at
            ECF 22, and Monsanto’s reply is at ECF 31.
        o The parties submit that the motion is now moot as to Dr. Barry Boyd, Dr.
            Lauren Pinter-Brown, Dr. Ron Schiff, and Dr. Brent Staffs, as they have not
            been disclosed in any of the remaining Wave 1 cases. To the extent a
            relevant plaintiff opts out of a settlement agreement, Monsanto reserves the
            right to renew the motion with respect to those experts.
        o The motion remains pending with respect to Drs. Charalambos Andreadis,
            Clayton Smith, and Edwin Alvea.

  4. There is also a pending motion addressing the timing of remand on the docket in
     the Giglio case. Plaintiff filed a Renewed Motion to Amend PTO 50 on April 19,
     2019, urging the Court to expedite the Giglio case on a preference schedule, given
     the Plaintiff’s then-poor health. That motion was never filed on the MDL docket
     but appears on the Giglio docket at ECF 75. Monsanto opposed the motion at
     Giglio docket ECF 76, and the Plaintiff filed a reply at ECF 77. The motion
     technically remains pending, although it was subsumed by PTO 180, in which the
     Court granted Monsanto’s subsequent scheduling request to set Giglio on the Wave
     1 track after the Plaintiff’s health substantially improved. PTO 180 appears on the
     MDL docket at ECF 6390 and on the Giglio docket at 84, granting Monsanto’s



                                      2
          Case 3:16-md-02741-VC Document 12059 Filed 11/16/20 Page 3 of 9




                 letter request that was filed as MDL docket ECF 6126 and Giglio docket ECF 82.
                 It is Monsanto’s position that Plaintiff’s Renewed Motion to Amend PTO 50
                 (Giglio ECF 75) should be denied as moot.

        A number of administrative motions pertaining to sealing remain on the dockets of each of
these three cases (see Appendix 1), but none needs to be ruled on to effectuate remand.

          b. Alvarez Calderon v. Monsanto Company

         In Alvarez Calderon, the Wave 1 case that will remain before Your Honor, the Court needs
to rule on the first three motions listed above (Monsanto’s Motion for Summary Judgment on Non-
Causation Grounds, MDL docket ECF 7999, Alvarez Calderon docket ECF 16; Monsanto’s
Motion to Exclude Testimony of Plaintiff’s Experts on Daubert Grounds & Motion for Summary
Judgment on Causation Grounds, MDL docket ECF 8001, Alvarez Calderon docket ECF 17;
Monsanto’s Motion to Exclude the Testimony of Specific Causation Experts Charalambos
Andreadis, Clayton Smith, Edwin Alyea, Barry Boyd, Lauren Pinter-Brown, Ron Schiff, and Brent
Staffs in Wave One Cases on Daubert Grounds, MDL docket ECF 8012, Alvarez Calderon docket
ECF 18—specifically as it relates to Dr. Charalambos Andreadis and Dr. Clayton Smith).

          The following motions are also pending in the Alvarez Calderon case:

          •   ECF 20: Plaintiff Jaime Alvarez Calderon’s Motion to Exclude Testimony of
              Monsanto’s Specific Causation Expert, Michael Grossbard, M.D.
                      o Opposition at ECF 31, Reply at ECF 39
          •   ECF 29: Monsanto Company’s Administrative Motion To File Under Seal Portions
              Of Motion And Supporting Exhibits Re: Motion To Exclude Testimony Of Wave One
              Plaintiffs’ Specific Causation Experts Dr. Chadi Nabhan, Dr. Andrei Shustov, And Dr.
              Dennis Weisenburger On Daubert Grounds.
          •   ECF 30: Monsanto Company’s Administrative Motion to File Under Seal Portions Of
              Its Response Brief To Plaintiff Jaime Alvarez Calderon’s Motion to Exclude Testimony
              of Monsanto’s Specific Causation Expert, Michael Grossbard, M.D.
          •   ECF 33: Monsanto Company’s Administrative Motion To File Under Seal Portions
              Of Motion And Supporting Exhibits Re: Monsanto Company’s Motion To Exclude
              Testimony Of Specific Causation Experts Charalambos Andreadis, Clayton Smith,
              Edwin Alyea, Barry Boyd, Lauren Pinter-Brown, Ron Schiff, And Brent Staggs In
              Wave One Cases On Daubert Grounds.
          •   ECF 37: Monsanto Company’s Administrative Motion to File Under Seal Portions of
              Exhibits Filed in Support of Motion to Exclude Dr. Sawyer. 1
          •   ECF 41: Plaintiff Jaime Alvarez Calderon’s Administrative Motion to File Under Seal
              Portions of Motion to Exclude Testimony of Monsanto’s Specific Causation Expert,
              Michael Grossbard, M.D.
          •   ECF 42: Plaintiff Jaime Alvarez Calderon’s Motion to Exclude Testimony of
              Monsanto’s Specific Causation Expert, Michael Grossbard, M.D. (duplicative of ECF
              20, which remains publicly on the docket, but filed with redactions)

1 In   PTO 201, the Court ruled on Monsanto’s Motion to Exclude Dr. Sawyer.

                                                 3
      Case 3:16-md-02741-VC Document 12059 Filed 11/16/20 Page 4 of 9




2. Proposed Wave 2 and 3 Timelines

      The parties submit that the following schedules should be ordered in Waves 2 and 3:

   a. Wave 2

                          Event                                    Date
     Plaintiff Fact Sheets (including all relevant No change
     authorizations) due for any plaintiffs who have not
     yet provided them.
     Each plaintiff will provide any medical records in No change
     his/her possession and/or his/her counsel’s
     possession to defense counsel.
     Deficiency letter(s) sent.                          No change

     Deadline to cure Plaintiff Fact Sheet deficiencies.      No change
     The parties may file a consolidated letter brief
     regarding any disputes about whether a deficiency
     Close of fact discovery.                                 1/15/2021
     Plaintiffs’ expert reports due.                          1/22/2021
     The parties should file a letter brief identifying any   2/5/2021
     disputes over the applicable state law for the wave
     3 cases. For cases where that is undisputed, the
     parties should file a stipulation identifying the
     Monsanto’s expert reports due.                            2/12/2021
     Close of expert discovery.                                3/10/2021
     Monsanto’s Daubert and summary judgment briefs            3/24/2021
     Plaintiffs’ opposition and cross-motions                  4/7/2021
     re: Daubert and summary judgment due.
      Monsanto’s oppositions and replies re: Daubert and       4/21/2021
      summary judgment due.

     Plaintiffs’ replies re: Daubert and summary               5/5/2021
     Daubert hearing (if necessary).                           5/28/2021




                                                4
        Case 3:16-md-02741-VC Document 12059 Filed 11/16/20 Page 5 of 9




   b. Wave 3

                            Event                                       Date
       Plaintiff Fact Sheets (including all relevant         14 days from entry of this
       authorizations) due for any plaintiffs who have not   order
       yet provided them.
       Each plaintiff will provide any medical records in    14 days from entry of this
       his/her possession and/or his/her counsel’s           order
       possession to defense counsel.
       Deficiency letter(s) sent.                            4 business days from
                                                             receipt of PFS
       Deadline to cure Plaintiff Fact Sheet deficiencies.   7 days from receipt of
       The parties may file a consolidated letter brief      deficiency letter
       regarding any disputes about whether a deficiency
       Close of fact discovery.                               6/15/2021
       Plaintiffs’ expert reports due.                        6/29/2021
       The parties should file a letter brief identifying any 7/6/2021
       disputes over the applicable state law for the wave
       3 cases. For cases where that is undisputed, the
       parties should file a stipulation identifying the
       Monsanto’s expert reports due.                          8/6/2021
       Close of expert discovery.                              9/8/2021
       Monsanto’s Daubert and summary judgment briefs 9/22/2021
       Plaintiffs’ opposition and cross-motions                10/6/2021
       re: Daubert and summary judgment due.
       Monsanto’s oppositions and replies re: Daubert and     10/20/2021
       summary judgment due.

       Plaintiffs’ replies re: Daubert and summary            11/3/2021
       Daubert hearing (if necessary).                        12/10/2021

3. Additional Wave 3 Cases

       Plaintiffs’ counsel has requested that the following cases be added to Wave 3:

   •   Smith v. Monsanto; 3:19-cv-2168, filed in Illinois; however, according to Plaintiff’s
       counsel, the Plaintiff is a resident of Texas and used Roundup in Texas.

   •   Roach v. Monsanto; 3:19-cv-0062, filed in Missouri; however, according to Plaintiff’s
       counsel, the Plaintiff is a resident of Texas and used Roundup in Texas.

   •   Bailey v. Monsanto; 3:19-cv-6071, filed in Missouri; however, according to Plaintiff’s
       counsel, the Plaintiff is a resident of Pennsylvania and used Roundup in Pennsylvania.




                                                5
       Case 3:16-md-02741-VC Document 12059 Filed 11/16/20 Page 6 of 9




        Monsanto does not object to these cases being added to Wave 3, subject to plaintiffs’
counsel establishing the representations about plaintiffs’ residence and Roundup use through
plaintiff fact sheets and other documents. Monsanto further reserves its right to challenge venue
or seek to transfer the cases to the proper district court prior to remand from the MDL docket.

        Proposed orders reflecting the proposed schedules and cases to be included in Waves 2 and
3 are attached.

                                                    Respectfully submitted,

                                                    /s/ Brian L. Stekloff

                                                    Brian L. Stekloff (pro hac vice)
                                                    Rakesh Kilaru (pro hac vice)
                                                    WILKINSON STEKLOFF LLP
                                                    2001 M Street NW, 10th Floor
                                                    Washington, DC 20036
                                                    Telephone: (202) 847-4000
                                                    Facsimile: (202) 847-4005
                                                    bstekloff@wilkinsonstekloff.com
                                                    rkilaru@wilkinsonstekloff.com


   Cc: Counsel of Record (via ECF)




                                               6
       Case 3:16-md-02741-VC Document 12059 Filed 11/16/20 Page 7 of 9




                                      APPENDIX 1

      The administrative motions that remain pending in the three Wave 1 cases subject to
remand, all of which are unopposed, are:

      •   Giglio v. Monsanto Co., 3:16-cv-05658

             o ECF 94: Monsanto Company’s Administrative Motion To File Under Seal
               Portions Of Exhibits Filed In Support Of Motion To Exclude Dr. Benbrook.
             o ECF 95: Monsanto Company’s Administrative Motion To File Under Seal
               Portions Of Exhibits Filed In Support Of Motion To Exclude Dr. Sawyer.
             o ECF 96: Monsanto Company’s Administrative Motion To File Under Seal
               Portions Of Motion And Supporting Exhibits Re: Motion To Exclude
               Testimony Of Wave One Plaintiffs’ Specific Causation Experts Dr. Chadi
               Nabhan, Dr. Andrei Shustov, And Dr. Dennis Weisenburger On Daubert
               Grounds.
             o ECF 100: Monsanto Company’s Administrative Motion To File Under Seal
               Portions Of Its Reply In Support Of Motion To Exclude Testimony Of Wave
               One Plaintiffs’ Specific Causation Experts Dr. Chadi Nabhan, Dr. Andrei
               Shustov, And Dr. Dennis Weisenburger On Daubert Grounds.
             o ECF 105: Plaintiffs’ Administrative Motion To File Under Seal Portions Of
               Plaintiffs’ Opposition To Motion To Exclude The Testimony Of Wave One
               Plaintiffs’ Specific Causation Experts Dr. Chadi Nabhan, Dr. Andrei Shustov,
               And Dr. Dennis Weisenburger On Daubert Grounds.

      •   Hernandez v. Monsanto Co., 3:17-cv-07364

             o ECF 28: Monsanto Company’s Administrative Motion To File Under Seal
               Portions Of Motion And Supporting Exhibits Re: Monsanto Company’s Motion
               To Exclude Testimony Of Specific Causation Experts Charalambos Andreadis,
               Clayton Smith, Edwin Alyea, Barry Boyd, Lauren Pinterbrown, Ron Schiff,
               And Brent Staggs In Wave One Cases On Daubert Grounds.
             o ECF 30: Monsanto Company’s Administrative Motion To File Under Seal
               Portions Of Its Reply In Support Of Monsanto Company’s Motion To Exclude
               Testimony Of Specific Causation Experts Charalambos Andreadis, Clayton
               Smith, Edwin Alyea, Barry Boyd, Lauren Pinterbrown, Ron Schiff, And Brent
               Staggs In Wave One Cases On Daubert Grounds.

      •   Russo v. Monsanto Co., 3:16-cv-06024

             o ECF 34: Monsanto Company’s Administrative Motion To File Under Seal
               Portions Of Exhibits Filed In Support Of Motion To Exclude Dr. Benbrook.
             o ECF 35: Monsanto Company’s Administrative Motion To File Under Seal
               Portions Of Exhibits Filed In Support Of Motion To Exclude Dr. Sawyer.
             o ECF 36: Monsanto Company’s Administrative Motion To File Under Seal
               Portions Of Motion And Supporting Exhibits Re: Motion To Exclude


                                            7
Case 3:16-md-02741-VC Document 12059 Filed 11/16/20 Page 8 of 9




       Testimony Of Wave One Plaintiffs’ Specific Causation Experts Dr. Chadi
       Nabhan, Dr. Andrei Shustov, And Dr. Dennis Weisenburger On Daubert
       Grounds.
     o ECF 45: Monsanto Company’s Administrative Motion To File Under Seal
       Portions Of Its Reply In Support Of Motion To Exclude Testimony Of Wave
       One Plaintiffs’ Specific Causation Experts Dr. Chadi Nabhan, Dr. Andrei
       Shustov, And Dr. Dennis Weisenburger On Daubert Grounds.




                                  8
        Case 3:16-md-02741-VC Document 12059 Filed 11/16/20 Page 9 of 9




                                      CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 16th day of November 2020, a copy of the foregoing

was filed with the Clerk of the Court through the CM/ECF system which sent notice of the filing

to all appearing parties of record.


                                                   /s/ Brian L. Stekloff




                                               9
